Citation Nr: 0813654	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-19 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for a right hip 
disorder, to include as secondary to bilateral pes planus.

2. Entitlement to service connection for a left hip disorder, 
to include as secondary to bilateral pes planus.

3. Entitlement to service connection for a right ankle 
disorder, to include as secondary to bilateral pes planus.

4. Entitlement to service connection for a left ankle 
disorder, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	District of Columbia Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.

In his June 2005 Substantive Appeal, the veteran requested a 
Board hearing.  Later in the same month, however, he 
clarified that he wished to appear before a local hearing 
officer.  Such a hearing was subsequently conducted in August 
2005.

These matters were before the Board in March 2007 and were 
then remanded for further development.

The issues of entitlement to service connection for a right 
ankle disorder, to include as secondary to bilateral pes 
planus, and entitlement to service connection for a left 
ankle disorder, to include as secondary to bilateral pes 
planus, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that a right or left hip 
disorder was not present during service or for many years 
thereafter.

2.  There is no competent medical showing that the veteran's 
current right and left hip disorders were caused or 
aggravated by a service-connected condition.

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a right hip disorder, including as secondary 
to a service-connected condition, are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.110 (2007).

2. The criteria for establishing entitlement to service 
connection for a left hip disorder, including as secondary to 
a service-connected condition, are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.110 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, April 2003 
and October 2007 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in October 2007, and his claim was readjudicated by 
the RO in January 2008.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, private post-service medical 
treatment records, VA medical treatment records, VA 
examinations, a letter from the veteran's private physician, 
the veteran's testimony at his August 2005 RO hearing, and 
written statements from the veteran and his representative.

The Board notes that attempts were made to recover VA medical 
treatment records from the 1970s, and that, in a July 2003 
letter, the VA medical center informed the veteran that such 
records were deemed lost.

There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.



II. Service Connection

The veteran argues that he is entitled to service connection 
for left and right hip disorders.  Specifically, the veteran 
argues that such disorders are secondary to his service-
connected bilateral pes planus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310.

In addition, for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for arthritis is one year.  38 C.F.R. § 3.307, 
3.309(a).

In the instant case, service medical records do not reflect 
complaints of or treatment for problems related to either 
hip.  On October 1970 separation examination, the veteran was 
noted to have had a normal clinical evaluation of the lower 
extremities, spine, and other musculoskeletal system, and no 
hip condition was noted.

On VA examination in January 1980, the veteran complained of 
knee and feet pain.  The veteran was grossly negative for 
evidence of disability, discomfort, dysfunction, abnormality 
of gait or limp.  Examination of the lower extremities 
standing revealed symmetrical development of the thighs and 
legs.

The first indication of complaints of or treatment for any 
hip condition is a July 1990 private medical treatment note, 
which indicates that the veteran was seen for evaluation of 
complaints of bilateral hip discomfort.  The veteran then 
reported that he had had bilateral hip pain of insidious 
onset over the past few years, but especially the past 
several months.  After x-ray examination, the veteran was 
diagnosed as having degenerative arthritis, hips, bilateral, 
symptomatic left greater than right, radiographic right 
grater than left.

The record reflects that the veteran underwent a right total 
hip replacement in October 2002, with a diagnosis of severe 
degenerative arthritis, right hip.

On VA examination in May 2003, it was noted that the veteran 
was in need of a hip replacement on his left side, and that 
the veteran attributed his degenerative hip disease to his 
flat feet.

The veteran submitted a letter from his private physician, 
Dr. A., dated in February 2005.  In the letter Dr. A. 
indicated that the veteran had been under his office's care 
for 23 years for treatment of degenerative arthritis of 
multiple joints, including for bilateral hip pain, for which 
he was seen in 1990.   Dr. A. also stated that the veteran's 
arthritic disease had progressed and that he had undergone a 
right total hip replacement in October 2002 and left total 
hip replacement in October 2003.  Dr. A. also stated that if, 
indeed, the veteran's arthritic problems had been accepted as 
a service-connected problem, then that could include his 
knees and hips as well.

On VA examination in February 2005, the veteran stated that 
he believed that his flat feet had eventually led to his hip 
problem, and that his hip pain had gradually worsened.

The veteran was afforded a VA examination in November 2007.  
After reviewing the record and examining the veteran, the VA 
examiner opined that the veteran's bilateral degenerative 
arthritis resulting in bilateral total hip replacements was 
less likely than not the result of or etiologically related 
to either the veteran's service or his service-connected 
bilateral foot condition or pes planus, and that it was less 
likely than not that there was a permanent aggravation of his 
bilateral hip condition by his service or service-connected 
bilateral pes planus condition.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's claims of service 
connection for right and left hip disorders.

First, the evidence does not reflect that any hip disorder 
was directly incurred or aggravated in service.  Service 
medical records do not reflect complaints of or treatment for 
problems related to either hip, and, on October 1970 
separation examination, the veteran was noted to have had a 
normal clinical evaluation of the lower extremities, spine, 
and other musculoskeletal system, and no hip condition was 
noted.  No hip problems were noted on examination or reported 
by the veteran on January 1980 VA examination.  The first 
indication of any hip problems in the medical record is the 
July 1990 private medical treatment note, which indicates 
that the veteran reported that he had had bilateral hip pain 
of insidious onset over the past few years.  Furthermore, the 
November 2007 VA examiner stated that it was not likely that 
the veteran's hip disorders were incurred or aggravated by 
service.

Second, the medical evidence of record does not reflect that 
any hip disorder is related to the veteran's service-
connected bilateral pes planus.  The only etiology opinion of 
record regarding the veteran's hip conditions and his service 
connected bilateral pes planus is that of the November 2007 
VA examiner, who opined that the veteran's bilateral 
degenerative arthritis resulting in bilateral total hip 
replacements was less likely than not the result of or 
etiologically related to the veteran's service-connected 
bilateral foot condition or pes planus, and that it was less 
likely than not that there was a permanent aggravation of his 
bilateral hip condition by his service-connected bilateral 
pes planus condition.  Although it has been noted on 
examination that the veteran has reported that his hip 
conditions are related to his pes planus, there is no medical 
opinion or other competent medical evidence of record 
etiologically relating any hip disorder to the veteran's 
service-connected bilateral pes planus.  In this regard, the 
Board notes that whether there is an etiological relationship 
between pes planus and any hip disorder is a medical 
determination, and the veteran is not competent to provide 
opinions that require medical knowledge.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board notes Dr. A.'s February 2005 letter, which 
indicates that if the veteran's arthritic problems had been 
accepted as a service-connected problem, then that could 
include his knees and hips as well.  However, the opinion 
expressed by Dr. A. does not indicate that it is likely that 
the veteran incurred a hip problem in service, or that any 
hip condition was due to his bilateral pes planus.  The Board 
acknowledges the veteran's current arthritis condition of the 
hips, as indicated by Dr. A.  However, the veteran is not 
service-connected for arthritic problems.  Moreover, the 
February 2005 letter from Dr. A. does not indicate a review 
of the claims folder, and, to the extent that the February 
2005 letter could be taken to be an etiology opinion 
regarding the veteran's hip conditions, the Board does not 
find it to be as probative as the opinion of the December 
2007 VA examiner, who did review the claims folder.

The Board also notes that, although attempts were made to 
recover VA medical records from the 1970s, in a July 2003 
letter, the VA medical center informed the veteran that such 
records were deemed lost.  However, the Board also notes that 
service medical records were completely negative for any hip 
problems or hip injury, and there is no indication in the 
record that the veteran incurred any in-service hip injury or 
hip problem.  Also, no hip problems were noted on January 
1980 VA examination, or reported by the veteran at that time, 
and the first indication of any hip problems in the medical 
record is the July 1990 private medical treatment note, which 
indicates that the veteran reported that he had had bilateral 
hip pain of insidious onset over the past few years.  This 
evidence is highly probative that the veteran did not receive 
medical treatment for any hip problem in the years following 
service, but, rather, began having hip problems sometime 
between January 1980 and July 1990.  Furthermore, the veteran 
was given a VA examination in November 2007 to determine the 
likelihood of a link between his hip problems and his period 
of service, and the VA examiner stated that it was not likely 
that the veteran's hip disorders were incurred or aggravated 
by service.  Moreover, the Board notes that the veteran has 
not asserted in this case that he directly incurred a hip 
condition in service, but, rather, that his hip conditions 
are due to his service-connected bilateral pes planus.

Accordingly, service connection is not warranted for either a 
right hip disorder or a left hip disorder, including as 
secondary to bilateral pes planus.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

1. Entitlement to service connection for a right hip 
disorder, to include as secondary to bilateral pes planus, is 
denied.

2. Entitlement to service connection for a left hip disorder, 
to include as secondary to bilateral pes planus, is denied.


REMAND

The veteran's service connection claims for right and left 
ankle disorders, to include as secondary to pes planus, must 
be remanded for the following reasons.

The veteran was given a VA compensation and pension 
examination in November 2007 to determine the nature and 
etiology of any ankle conditions.  However, after examination 
of the veteran, the November 2007 VA examiner opined that 
there was no bilateral ankle condition, and x-rays did not 
indicate any significant arthritic condition.  The examiner 
noted that the veteran did have marked pronation of his feet 
and pain localized to mid foot region, which was likely 
secondary to foot strain in this area, and that there was 
noted to be some calcification in the soft tissues beneath 
the os calcis bones of each foot, which was likely secondary 
to some prior plantar fasciitis which could be the cause of 
pain beneath his heels.  The examiner also noted that pain 
from these conditions might cause pain radiation in the 
region of the veteran's ankles, and that the ankle connected 
to the foot bones.  Also, on physical examination of the 
ankles, range of motion was right and left dorsiflexion to 10 
degrees, and plantar flexion of 30 degrees right and 30 to 35 
degrees left.  In this regard, the Board notes that, for VA 
compensation purposes, normal ankle dorsiflexion is to 20 
degrees, and normal ankle plantar flexion is to 45 degrees.  
38 C.F.R. § 4.71a, Plate II (2007).

Also, a May 2003 VA examination indicates restricted 
bilateral ankle motion to less than 10 degrees, as well as a 
diagnosis of bilateral ankle equinus deformity.

Furthermore, the record includes treatment for injuries of 
both ankles during service.

In light of the inconsistent evidence of record with respect 
to the existence of a left or right ankle disorder, another 
VA examination is necessary to clarify the nature and 
etiology of any ankle disorder, including any restriction of 
left or right ankle motion.  In addition to reviewing the 
claims file, the VA examiner should specifically address both 
the May 2003 VA examination report indicating restricted 
bilateral ankle motion to less than 10 degrees and a 
diagnosis of bilateral ankle equinus deformity, and the 
findings of the November 2007 VA examiner, including range of 
motion findings, and the opinion that pain from the veteran's 
feet conditions might cause pain radiation in the region of 
his ankles.


Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current right and left ankle 
disorders.  The claims folder and a 
copy of this Remand must be provided to 
the examiner for review.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  Based on examination findings 
and a review of the claims folder, the 
examiner should specifically express an 
opinion as to (1) whether the veteran 
has a current right ankle disorder or 
left ankle disorder; (2) whether the 
veteran has any current restriction of 
right or left ankle motion; (3) whether 
it is at least as likely as not 
(whether there is a 50 percent chance 
or more) that any such right or left 
ankle disorder was incurred or 
permanently aggravated by the veteran's 
bilateral pes planus condition, was 
incurred or permanently aggravated 
during the veteran's period of service, 
or is otherwise etiologically related 
to the veteran's period of service in 
any way; and (4) whether any current 
restriction of right or left ankle 
motion is the result of the veteran's 
bilateral pes planus condition, or is 
the result of service in any other way.  
The examiner should specifically 
address both the May 2003 VA 
examination report indicating 
restricted bilateral ankle motion to 
less than 10 degrees and a diagnosis of 
bilateral ankle equinus deformity, and 
the findings of the November 2007 VA 
examiner, including range of motion 
findings, and the opinion that pain 
from the veteran's feet conditions 
might cause pain radiation in the 
region of his ankles.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be set forth.  The 
report of the examination should be 
associated with the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


